Cite as 2016 Ark. 469


                   SUPREME COURT OF ARKANSAS
                                               No.

                                                     Opinion Delivered: December   15, 2016

IN RE ELEVENTH WEST JUDICIAL
CIRCUIT– APPROVAL FOR DIGITAL
ELECTRONIC RECORDING




                                          PER CURIAM


           Pursuant to Arkansas Supreme Court Administrative Order No. 4(e), Circuit Judge

Leon Jamison requests approval from this court to use digital electronic recording to make

the official court record in his court as of January 1, 2017. Judge Jamison states that his

current court reporter will leave employment at the end of 2016 due to her husband’s serious

illness.

           Administrative Order No. 4 permits the use of digital electronic recording in the

circuit courts with our approval. We approve Judge Jamison’s request to use digital

electronic recording to make the official court record subject to complying with applicable

recommendations contained in the National Center for State Courts’ report, Arkansas

Judiciary, Administrative Office of the Courts, Digital Electronic Recording Evaluation,

13th Judicial District, 4th Division, Final Report, July 15, 2015. See In re 13th Judicial Circuit,

Division 4 – Approval for Digital Electronic Recording, 2015 Ark. 418 (per curiam).